
	
		I
		111th CONGRESS
		2d Session
		H. R. 4837
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the School Accountability Improvement Act of
			 2010.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Measuring Adequate Yearly Progress
					Sec. 101. Measuring adequate yearly progress of
				groups.
					Sec. 102. Intermediate goals need not increase in equal
				increments for all groups.
					Sec. 103. Alternative approaches to measuring adequate yearly
				progress.
					Sec. 104. Graduation rates.
					Sec. 105. Participation of students in assessments.
					Sec. 106. Students with disabilities requiring alternate
				assessments.
					Sec. 107. Assessments.
					Sec. 108. Regulations.
					Sec. 109. Research and standards.
					Title II—State Flexibility
					Sec. 201. State flexibility.
					Title III—Implementation of Sanctions
					Sec. 301. School improvement and public school
				choice.
					Sec. 302. School district improvement.
					Sec. 303. Supplemental services.
					Sec. 304. Full implementation.
					Title IV—Nonpublic Schools
					Sec. 401. Participation of children enrolled in private
				schools.
					Title V—Effective Date and Regulations
					Sec. 501. Effective date.
					Sec. 502. Regulations.
				
			IMeasuring Adequate
			 Yearly Progress
			101.Measuring
			 adequate yearly progress of groups
				(a)N
			 Size May Vary by Size of School or LEAThe following provisions
			 of the Elementary and Secondary Education Act of 1965 are each amended by
			 inserting after reliable information the following: (the
			 number required to be insufficient being greater, at the option of the State,
			 for a local educational agency than for a school, and varying, at the option of
			 the State, from agency to agency and school to school in proportion to total
			 enrollment):
					(1)In section 1111
			 (20 U.S.C. 6311)—
						(A)subsection
			 (b)(2)(C)(v), in the matter after subclause (II)(dd);
						(B)subsection
			 (b)(2)(I)(ii);
						(C)subsection
			 (b)(3)(C)(xiii); and
						(D)subsection
			 (h)(C)(i).
						(2)Section 1431(b)
			 (20 U.S.C. 6471(b)).
					(b)Permitting Fewer
			 Students in Group To Demonstrate Progress To Meet AYP Safe
			 HarborSection 1111 (20 U.S.C. 6311) is further amended in
			 subsection (b)(2)(I)(i) by striking 10 percent and inserting
			 5 percent.
				(c)Counting
			 Students Who Are in More Than One GroupSection 1111 (20 U.S.C.
			 6311) is further amended in subsection (b)(2) by adding at the end the
			 following:
					
						(L)Counting
				students who are in more than one groupFor the purpose of
				determining adequate yearly progress, the State may establish a uniform
				procedure for counting students under which a student who belongs to more than
				one of the groups described in subparagraph (C)(v) is counted toward each such
				group to which the student belongs as a fraction of 1 student, the numerator of
				the fraction being 1 and the denominator being the number of such groups to
				which the student
				belongs.
						.
				102.Intermediate
			 goals need not increase in equal increments for all groupsSection 1111 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311) is further amended in subsection
			 (b)(2)(H)(i)—
				(1)by striking
			 in equal increments; and
				(2)by inserting
			 before the semicolon at the end the following:
					
						in—(aa)increments defined by the State as
				appropriate for the group, for each of the groups of students described in
				subparagraph (C)(v); and
						(bb)equal increments,
				for all other
				students.
						.
				103.Alternative
			 approaches to measuring adequate yearly progress
				(a)Expansion of AYP
			 To include gain scores and partial credit for meeting basic
			 targetsSection 1111 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6311) is further amended in subsection (b)(2)(C)(vii) by
			 inserting after such as the following: achievement under
			 a gain score approach (such as a value-added system), progress
			 toward meeting basic proficiency targets,.
				(b)Alternatives to
			 AYPSuch section is further amended in subsection (b)(2) by
			 adding at the end the following:
					
						(M)Alternate
				methods of defining adequate yearly progressIn lieu of defining
				adequate yearly progress under subparagraph (C), the State may define adequate
				yearly progress in any manner that—
							(i)uses the measures
				of performance and progress described in subparagraph (A);
							(ii)complies with the
				time line required by subparagraph (F); and
							(iii)includes
				intermediate goals, as required by subparagraph (H).
							(N)Additional
				methods of defining adequate yearly progress
							(i)In
				generalFor the purpose of meeting the requirements of this
				section, the State educational agency may identify a school or local
				educational agency as having made adequate yearly progress pursuant to
				subparagraph (I) in any year in which one or more groups described in clause
				(v) of subparagraph (C) in that school or local educational agency do not meet
				or exceed the proficient level established under subparagraph (G) in a subject
				to which the accountability provisions of this subsection applies or do not
				meet the requirement for any other indicator established under subparagraph (D)
				if—
								(I)the same group or
				groups did not fail to meet the requirements for adequate yearly progress for
				that same subject or the other indicator in the previous year as determined
				without using the provisions of this subparagraph; and
								(II)the number of
				students who did not meet or exceed the proficient level in such group or
				groups is not greater in the aggregate than a percentage determined by the
				State educational agency but not in excess of 10 percent of the students
				enrolled in the school or local educational agency, as the case may be, in
				grades that were assessed in that subject or indicator for adequate yearly
				progress.
								(ii)Greater
				percentageThe Secretary may, on an individual State basis,
				approve a greater percentage than the amount set forth in clause (i)(II) for
				determining whether a school or local educational agency has met the
				requirements for adequate yearly progress if—
								(I)the percentage
				over that amount is consistent with the accountability system of the State and
				is proposed as an amendment to the State plan required by this section;
				and
								(II)the State
				educational agency applies a lower status designation of adequate yearly
				progress to any school or local educational agency that utilizes the percentage
				approved under this clause for determining that adequate yearly progress was
				met.
								(O)Multiple
				assessments for determining adequate yearly progress
							(i)Subject to
				approval by the Secretary, State plans submitted pursuant to subsection (a) may
				use a combination of assessments aligned with the academic standards of the
				State and other indicators to determine whether adequate yearly progress is
				made. The State plan may provide for the following:
								(I)The assignment of
				specific weights or points to the assessments or other indicators that are used
				in order to calculate a composite score to determine whether adequate yearly
				progress is made.
								(II)The use of
				portfolios, projects, and performance-based assessments consistent with
				criteria established by the State.
								(III)The use of
				teacher observations that meet State criteria to assess—
									(aa)the
				performance of students for whom such method of assessment would be
				appropriate, including students identified in subclauses (II)(cc) and (dd) of
				subparagraph (C)(v); and
									(bb)the
				performance of students on skills or uses of information that are not
				adequately provided for in the State assessment instrument.
									(IV)The use of high
				school graduation rates, the number or portion of advanced placement and
				international baccalaureate courses taken by students in specific subjects,
				postsecondary education admissions, and other factors that are appropriate for
				the grade level of the students involved in addition to the academic assessment
				of those
				students.
								.
				104.Graduation
			 ratesSection 1111(b)(2) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is
			 amended by adding at the end the following:
				
					(L)Graduation and
				drop-out ratesIn determining the graduation and drop-out rates
				required by this Act, the State plan may provide alternatives, in lieu of
				counting students in the year of the on-time, 4-year high school graduation
				cohort of such students, in order to address the following
				circumstances:
						(i)Students who do
				not graduate on time and who are enrolled in school for the summer or semester
				(and where applicable are continuously enrolled in a subsequent semester) after
				their fourth year of high school, except that such students shall be counted in
				the calculation of the graduation and dropout rates for the school year in
				which such graduation (or noncompletion) occurs.
						(ii)Students who
				leave school prior to earning a high school diploma and who are enrolled for
				the semester after their fourth year of high school in an accredited
				postsecondary institution in a program leading to a two-year or a four-year
				degree or in a job training program that is approved by the State and prepares
				students for employment and to advance beyond the entry level, except
				that—
							(I)such students
				shall be counted in the school year in which such graduation (or noncompletion)
				occurs; and
							(II)such
				determination may be made on the basis of whether such students leave school or
				a job training program having successfully completed the courses or job
				training program that the State would deem as having satisfied the requirements
				for a high school
				diploma.
							.
			105.Participation
			 of students in assessments
				(a)Percentage of
			 Students Required To Take AssessmentsSection 1111 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311) is further amended in
			 subsection (b)(2)(I)(ii)—
					(1)by striking
			 95 percent the first place such term appears and inserting
			 a percentage (from 90 to 95 percent, based on criteria established in
			 the State plan); and
					(2)by striking
			 95 percent the second place such term appears and inserting
			 percentage.
					(b)Determining
			 Participation RatesSection 1111 of such Act (20 U.S.C. 6311) is
			 further amended in subsection (b)(2) by adding at the end the following:
					
						(N)Students exempt
				from participating in assessmentsFor the purpose of determining
				compliance with the percentage required by subparagraph (I)(ii), the State may
				provide for a student to be excluded from the determination with respect to an
				assessment if any of the following apply:
							(i)Excused
				absenceThe student did not take that assessment by reason
				of—
								(I)a medical
				condition;
								(II)a parental
				decision to exempt the student, if such a decision is available under, and
				exercised pursuant to, State law; or
								(III)a circumstance
				out of the control of the student, school, or local educational agency, such as
				a natural disaster.
								(ii)Chronic
				nonattendanceEach of the following is true:
								(I)The student did
				not take the assessment and has demonstrated an unusual and chronic pattern of
				non-attendance, as defined by the State.
								(II)The local
				educational agency in which the student is enrolled is implementing a plan to
				increase participation in the assessments by students demonstrating such a
				pattern of nonattendance.
								(O)Students
				assigned below basic score by defaultFor the
				purpose of determining adequate yearly progress, and for the purpose of
				determining compliance with the percentage required by subparagraph (I)(ii), a
				student who does not take an assessment and who is not excluded under
				subparagraph (N) may, if the State plan so provides, be treated as having taken
				the assessment and having achieved a score below the level described in
				paragraph (1)(D)(ii)(III) (below
				basic).
						.
				106.Students with
			 disabilities requiring alternate assessmentsSection 1111 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311) is further amended in subsection (b)(2)
			 by adding at the end the following:
				
					(P)Students with
				disabilities requiring alternate assessmentsConsistent with
				paragraph (3), a State may implement the amendments made to part 200 of title
				34, Code of Federal Regulations, on December 9, 2003 (68 Fed. Reg. 68698)
				(related to achievement of students with significant cognitive disabilities) as
				if such amendments—
						(i)permitted 3
				percent of such students to be counted for the purposes of determining adequate
				yearly progress, except that—
							(I)any assessment
				given to any such student for the purposes of determining such adequate yearly
				progress must be required by the individualized education plan of such
				student;
							(II)the
				individualized education plan must reflect the need for any such alternate
				assessment based on the evaluation of such student and the services provided
				such student under section 614 of the Individuals with Disabilities Education
				Act (42 U.S.C. 1400 et seq.); and
							(III)the
				individualized education plan must include written consent from the parent of
				such student prior to such alternate assessment being administered;
							(ii)used the term
				students requiring alternate assessments in lieu of the term
				students with the most significant cognitive disabilities;
				and
						(iii)permitted the
				eligibility of such students to be determined by the State educational agency,
				except that such eligibility shall, at a minimum, include—
							(I)students who are
				receiving services pursuant to a plan required under section 504 of the
				Rehabilitation Act of 1973 and part 104 of title 34, Code of Federal
				Regulations;
							(II)students who are
				assessed at a grade level below the grade level in which they are enrolled (out
				of level assessments); and
							(III)students
				considered students with the most significant cognitive disabilities, as
				defined by the State educational agency, prior to the enactment of the No Child
				Left Behind Improvements Act of
				2007.
							.
			107.AssessmentsSection 1111(b)(3)(C) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)(C)) is amended—
				(1)in clause (ix) by
			 striking subclause (III) and inserting the following:
					
						(III)the inclusion of
				limited-English-proficient students, who—
							(aa)may, consistent
				with paragraph (2)(P), be assessed, as determined by the local educational
				agency, through the use of an assessment which requires achievement of specific
				gains for up to three school years from the first year any such student is
				assessed for the purposes of this subsection;
							(bb)may, at the
				option of the State educational agency, be assessed in the first year any such
				student attended school in the United States (not including Puerto
				Rico);
							(cc)shall not be
				included in any calculation of adequate yearly progress when such students are
				in the first year of attending school in the United States (not including
				Puerto Rico); and
							(dd)shall be assessed
				in a valid and reliable manner and provided reasonable accommodations on
				assessments administered to such students under this paragraph, including, to
				the extent practicable, assessments in the language and form most likely to
				yield accurate data on what such students know and can do in academic content
				areas, until such students have achieved English language proficiency as
				determined under paragraph
				(7);
							;
				(2)in clause (xiv) by
			 striking and at the end;
				(3)by redesignating
			 clause (xv) as clause (xvii); and
				(4)by inserting after
			 clause (xiv) the following:
					
						(xv)at the option of
				the local educational agency, be administered multiple times to any such
				student during the school year, or (at the option of the State) a subsequent
				date prior to the beginning of the next school year, provided that the local
				educational agency shall determine which score of any such administration be
				used for determining adequate yearly progress;
						(xvi)at the option of
				the school district, measure the achievement of a student as if such student
				were in the grade level proceeding the grade level of such student, provided
				that—
							(I)if such student
				meets the proficient level of achievement for such proceeding grade level, such
				score shall be used to determine adequate yearly progress for such proceeding
				grade level; and
							(II)if such student
				does not meet the proficient level of achievement for such proceeding grade
				level, such score is not used for the purposes of determining adequate yearly
				progress;
				and
							.
				108.RegulationsSection 1111 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311) is further amended by adding at the end
			 the following:
				
					(o)Regulations
						(1)Codification of
				regulations affecting limited English proficient childrenThis
				part shall be implemented consistent with amendments proposed to part 200 of
				title 34, Code of Federal Regulations, on June 24, 2004 (69 Fed. Reg. 35462)
				(relating to the assessment of limited English proficient children and the
				inclusion of limited-English-proficient children in subgroups) as if such
				amendments permitted students who were previously identified as
				limited-English-proficient to be included in the group described in subsection
				(b)(2)(C)(v)(II)(dd) for three additional years, as determined by a local
				educational agency (based on the individual needs of a child) for the purposes
				of determining adequate yearly progress.
						(2)Issuance of
				regulations affecting children with disabilitiesThe Secretary
				shall issue regulations not later than 180 days after the date of the enactment
				of the No Child Left Behind Improvements Act of 2006 regarding the
				participation of children with disabilities under this part. Such regulations
				shall permit a State to include, for up to three years, students who were
				children with disabilities as part of the group described under section
				1111(b)(2)(C)(v)(II)(cc) but who are no longer identified as children with
				disabilities. Students with disabilities may be provided an alternate
				assessment, including an out of level assessment, if deemed appropriate by the
				individual education plan team for that student and included within the written
				individual education plan for that
				student.
						.
			109.Research and
			 standards
				(a)In
			 generalFrom funds
			 appropriated under subsection (b), the Secretary is authorized to conduct
			 research and to make grants to States and groups of States for the purpose of
			 developing and implementing standards and assessments in academic subjects for
			 which States are held accountable for making adequate yearly progress under the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.),
			 subject to the following conditions:
					(1)High quality
			 standardsThe standards that are developed pursuant to this
			 subsection will—
						(A)be designed with
			 the expectation that students will graduate from high school prepared to enter
			 postsecondary education or the workplace; and
						(B)be clear, concise,
			 and consistent with the rigor of standards in nations that research validates
			 as being high caliber.
						(2)ProhibitionThe
			 Federal Government and any entity under its control is prohibited from—
						(A)establishing
			 academic standards or requiring any State to adopt specific standards or
			 assessments as a condition for receiving funds under any program administered
			 by the Department; and
						(B)establishing any
			 assessment or requiring any State to adopt a specific assessment for
			 determining adequate yearly progress.
						(3)IncentiveA
			 State that adopts standards in an academic system pursuant to paragraph (1)
			 may—
						(A)revise the
			 measurable objectives required by section 1111(b)(2)(G) of the Elementary and
			 Secondary Education Act of 1965 (8 U.S.C. 6311(b)(2)(G));
						(B)extend the time
			 line set forth in section 1111(b)(2)(F) of such Act to a subsequent year but
			 not beyond the 2017–18 school year;
						(C)exclude assessment
			 results from the determination of whether a school or local educational agency
			 is in need of improvement under section 1116(b)(1)(A) of such Act for the
			 school year in which such standards are implemented by local educational
			 agencies; and
						(D)defer the
			 implementation of the requirements of paragraph (5), (7), and (8) of section
			 11116(b) of such Act for the school year following the first school year in
			 which such standards are implemented by local educational agencies.
						(4)State
			 PlansThe State plan under
			 section 1111 of such Act of any State that adopts standards pursuant to
			 paragraph (1) shall indicate how the State will—
						(A)assist local
			 educational agencies to—
							(i)provide for the
			 professional development of teachers and administrators to effectively teach to
			 such standards;
							(ii)align curriculum
			 with such standards;
							(iii)acquire and
			 align, as the case may be, course materials, technology data systems and other
			 resources necessary to effectively teach to such standards;
							(iv)ensure that the
			 State will give a high priority in providing assistance under this subsection
			 to schools and local educational agencies wherein 35 percent or more of the
			 students in the group identified under subclause (I) of section
			 1111(b)(2)(C)(v) of such Act did not make adequate yearly progress targets in
			 the year prior to the implementation of such standards; and
							(v)ensure that
			 representatives of teachers, administrators, school board members, parents, and
			 other stakeholders are provided timely involvement in the development,
			 adoption, implementation, and evaluation of standards and assessments funded by
			 this section; and
							(B)use State funds
			 and the funds provided under such Act to support the activities described in
			 subparagraph (A) as a top priority.
						(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $600,000,000.
				IIState
			 Flexibility
			201.State
			 flexibilitySection 1111 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is
			 amended—
				(1)by redesignating
			 subsections (f) through (m) as subsections (g) through (n); and
				(2)by inserting after
			 subsection (e) the following:
					
						(f)State
				Flexibility
							(1)PlansIn
				approving plans under subsection (e), the Secretary shall accord a State
				maximum flexibility to make such plans and any revisions compatible with the
				accountability system of such State.
							(2)WaiversThrough
				the authority provided under part D of title IX, the Secretary may grant a
				waiver of any statutory or regulatory requirement of this part requested by a
				State educational agency or local educational agency.
							(3)NotificationNot
				later than 30 days after the approval of any revisions to the plan of a State,
				or the granting of any waivers described under paragraph (2), the Secretary
				shall notify each State educational agency of such revision or waiver and,
				through the Website of the Department of Education and the Federal Register,
				the public. The notification described in the preceding sentence shall be in
				writing and include a clear and complete explanation of such revision or
				wavier.
							(4)Applicability of
				plan revisions and waivers to other agenciesA revision to a plan
				approved under this part or a waiver issued under this subsection or under part
				D of title IX may be applied in any other State or local educational agency,
				provided the State or agency meets any requirements issued by the Secretary
				applicable to such revision or waiver as implemented by such State or
				agency.
							.
				IIIImplementation
			 of Sanctions
			301.School
			 improvement and public school choiceSection 1116(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)) is amended—
				(1)in paragraph
			 (1)(A) by inserting after 2 consecutive years the following:
			 (in the same subject for the same group of students, as described in
			 section 1111(b)(2)(C)(v));
				(2)in paragraph
			 (1)(E)(i)—
					(A)by striking
			 In the case and inserting Consistent with subparagraph
			 (G), in the case;
					(B)by striking
			 all students enrolled in the school and inserting
			 students who failed to meet the proficient level of achievement on the
			 assessments described under section 1111(b)(3) and are in the group whose
			 academic performance caused the identification under this paragraph;
			 and
					(C)by striking
			 another public school and inserting one other public
			 school identified, and;
					(3)in paragraph
			 (1)(E) by adding at the end the following:
					
						(iii)Special
				conditionsA local educational agency shall not be required to
				implement the transfer of a student to a school under this subparagraph if
				doing so would—
							(I)violate a State or
				local law or policy relating to health, safety, or class size;
							(II)result in
				overcrowding, the installation of mobile classrooms, construction of
				classrooms, or other significant capital improvements in that school; or
							(III)be impractical
				due to distance, geographical barriers or hazards, time of travel, or unusually
				high cost of
				travel.
							;
				(4)in paragraph (1)
			 by adding at the end the following:
					
						(G)OptionsA
				local educational agency may offer supplemental services as described in
				subsection (e) in place of the option to transfer to one or more public schools
				described in subparagraph (E) for the purposes of meeting the requirements of
				paragraphs (5)(A), (7)(C)(i), or
				(8)(A)(i).
						;
				(5)in paragraph (5)
			 by inserting after adequate yearly progress the following:
			 (in the same subject for the same group of students);
				(6)in paragraph
			 (7)(C) by inserting after adequate yearly progress the
			 following: (in the same subject for the same group of
			 students);
				(7)in paragraph
			 (7)(C)(i)—
					(A)by striking
			 all; and
					(B)by striking
			 another and inserting an other;
					(8)in paragraph (7)
			 by amending subparagraph (D) to read as follows:
					
						(D)DelayNotwithstanding
				any other provision of this paragraph, the local educational agency may delay,
				for a period not to exceed 1 year, implementation of the requirements under
				paragraph (5), corrective action under this paragraph, or restructuring under
				paragraph (8) if the school makes adequate yearly progress for 1 year or if its
				failure to make adequate yearly progress is due to—
							(i)exceptional or
				uncontrollable circumstances, such as a natural disaster;
							(ii)a
				precipitous and unforeseen decline in the financial resources of the local
				educational agency or school; or
							(iii)a sudden or
				significant increase in the number of percentage of students represented by a
				group described in section 1111(b)(2)(C)(v).
							No such
				period shall be taken into account in determining the number of consecutive
				years of failure to make adequate yearly
				progress.;
				(9)in paragraph
			 (8)(A) by inserting after adequate yearly progress the
			 following: in the same subject for the same group of students and the
			 total number of students who did not meet or exceed the proficient level of
			 academic achievement (who are members of a group described in section
			 1111(b)(2)(C)(v)) that did not make adequate yearly progress exceed 35 percent
			 of all students enrolled in such school who took the assessment in such
			 subject;
				(10)in paragraph
			 (8)(A)(i)—
					(A)by striking
			 all; and
					(B)by striking
			 another and inserting an other;
					(11)in paragraph (10)
			 by adding at the end the following:
					
						(E)Determination
				that lesser amount is needed
							(i)In
				generalIf a local educational agency determines under
				subparagraph (A) that a lesser amount is needed to comply with paragraph (9)
				and to satisfy all requests for supplemental educational services under
				subsection (e), the agency shall be required by this paragraph to spend only
				that lesser amount. The remaining amount (equal to the difference between that
				lesser amount and the amount otherwise required to be spent by subparagraph
				(A)) shall be merged back with the agency’s allocation under subpart 2 and
				shall be available accordingly.
							(ii)TimingA
				determination described in clause (i) may not be made—
								(I)until a reasonable
				time after notice to parents is made under paragraph (6) and a reasonable time
				after the deadline for making requests for such transportation or services has
				passed; and
								(II)after December
				15, or after the date specified in the State plan, if the State plan specifies
				an earlier date.
								(iii)AssurancesThe
				remaining amount may not be merged back with the agency’s allocation, as
				described in clause (i), until after the agency notifies the State of the
				determination made under clause (i) and provides assurances to the State that
				the determination was made in compliance with this
				paragraph.
							;
				and
				(12)in paragraph (13)
			 by striking is no longer identified and all that follows through
			 the period at the end and inserting the following: has made adequate
			 yearly progress for the group in which the child is a member in the same
			 subject for which a failure to meet adequate yearly progress triggered the
			 transfer..
				302.School district
			 improvementSection
			 1116(c)(10) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6316(c)(10)) is amended—
				(1)in subparagraph
			 (B) by amending clause (ii) to read as follows:
					
						(ii)shall take
				corrective action with respect to a local educational agency—
							(I)that fails to make
				adequate yearly progress, as defined by the State, in the same subject, in
				either (at the option of the State) each grade span (as determined by the
				State) or averaged across all grades, for a group described in section
				1111(b)(2)(C)(v) by the end of the second full school year after the
				identification of such agency under paragraph (3); and
							(II)whose total
				number of students (who are members of a group described in section
				1111(b)(2)(C)(v)) that did not meet or exceed the proficient level of academic
				achievement exceed 35 percent of all students enrolled in a school in such
				agency who took the assessment in such subject and averaged across all grades;
				and
							;
				and
				(2)by amending
			 subparagraph (F) to read as follows:
					
						(F)DelayNotwithstanding
				subparagraph (B)(ii), a State educational agency may delay, for a period not to
				exceed 1 year, implementation of corrective action under this paragraph if the
				local educational agency makes adequate yearly progress for 1 year or its
				failure to make adequate yearly progress is due to—
							(i)exceptional or
				uncontrollable circumstances, such as a natural disaster;
							(ii)a
				precipitous and unforeseen decline in the financial resources of the local
				educational agency; or
							(iii)a sudden or
				significant increase in the number or percentage of students represented by any
				group described in section
				1111(b)(2)(C)(v).
							.
				303.Supplemental
			 servicesSection 1116(e) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(e)) is
			 amended—
				(1)in paragraph
			 (4)—
					(A)in subparagraph
			 (B), by inserting after objective criteria the following:
			 (developed through continuous consultation with local educational
			 agencies in the State);
					(B)in subparagraph
			 (D) by striking and at the end;
					(C)in subparagraph
			 (E) by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(F)Develop procedures
				by which a local educational agency may—
								(i)present complaints
				and documentation of such complaints to the State educational agency regarding
				the qualifications, operation, and evaluation of approved providers and
				potential providers seeking such approval; and
								(ii)demonstrate to
				the State educational agency that any provider should not be authorized to
				provide supplemental services, as described in this subsection to any school or
				schools under the jurisdiction of that local education
				agency.
								;
					(2)by redesignating
			 paragraph (12) as paragraph (13); and
				(3)by inserting after
			 paragraph (11) the following:
					
						(12)Local
				educational agencies as providersNothing in this section
				prohibits a local educational agency that has failed to make adequate yearly
				progress or is in improvement, corrective action, or restructuring status
				pursuant to subsection (c) from providing supplemental services, solely due to
				such failure. In developing and applying objective criteria under paragraph
				(4)(B) and withdrawing approval for providers under paragraph (4)(D), a State
				educational agency may not consider whether a local educational agency made
				adequate yearly progress or its status under subsection
				(c).
						.
				304.Full
			 implementationSection 1116 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended
			 by adding at the end the following:
				
					(i)Conditional
				ImplementationNotwithstanding any other provision of this
				section, a State educational agency, local educational agency, or school, as
				applicable, may defer the requirements of subsections (b)(7) and (8) and
				subsections (c)(7) and (10) in any fiscal year for which both of the following
				apply:
						(1)The amount
				appropriated under section 1002(a) for that fiscal year fails to exceed, by at
				least $2,500,000,000, the amount appropriated under that section for the
				preceding fiscal year.
						(2)The amount
				appropriated under section 611(i) of the Individuals with Disabilities
				Education Act (42 U.S.C. 1400 et seq.) for that fiscal year fails to exceed, by
				at least $2,000,000,000, the amount appropriated under that section for the
				preceding fiscal
				year.
						.
			IVNonpublic
			 Schools
			401.Participation
			 of children enrolled in private schoolsSection 1120 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6320) is amended—
				(1)in subsection
			 (b)(1)(D) by inserting after academically assessed the
			 following: (consistent with subsection (f)); and
				(2)by adding at the
			 end the following:
					
						(f)Accountability
				for Children Enrolled in Private Schools
							(1)In
				generalNotwithstanding section 9506(a), as specifically provided
				for in this subsection, children enrolled in private elementary schools and
				secondary schools that receive educational services or other benefits under
				this part shall participate in the assessments described under section
				1111(b)(3).
							(2)Reporting
								(A)The State
				educational agency shall report the results of the assessments taken by
				students in private elementary and secondary schools by grade and subject
				to—
									(i)the private
				elementary or secondary school that such students attend; and
									(ii)the local
				educational agency in which the private school is geographically located in a
				manner and extent that is consistent with the provisions of section 1111(i) and
				the function of the local educational agency under section 1120(b).
									(B)A private
				elementary or secondary school shall report the assessment results received
				from the State educational agency under subparagraph (A) to the parents of
				students enrolled in such school who receive services under this part in
				writing and in the native language of the parent in a manner and extent
				consistent with the provisions of subsection 1111(i).
								(3)Effectiveness of
				servicesBased on the results of the assessments described under
				paragraph (1), a State educational agency may determine that such services
				received by children under this section be ceased in schools when such results,
				compared to a comparable cohort of children enrolled in a public school in the
				school district of the local educational agency, are significantly lower and
				such schools do not meet the definition of adequate yearly progress established
				by the State in which the private school is located for 3 or more consecutive
				years.
							.
				VEffective Date and
			 Regulations
			501.Effective
			 dateExcept as specifically
			 provided in this Act, the amendments made by this Act shall take effect on the
			 first July 1 that occurs after the date of the enactment of this Act.
			502.RegulationsThe Secretary of Education shall issue
			 regulations as necessary to implement the provisions of this Act not later than
			 180 days after the date of the enactment of this Act.
			
